220 S.W.3d 893 (2007)
STATE of Missouri, Appellant,
v.
Thomas ROCKENSTEIN, Respondent.
No. ED 88827.
Missouri Court of Appeals, Eastern District, Division Two.
May 1, 2007.
Wendy Corley, Troy, MO, for appellant.
William M. Byrnes, St. Charles, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Thomas Rockenstein (hereinafter, "Rockenstein") was charged with one count of possession of a controlled substance, Section 195.202 RSMo (2002).[1] Rockenstein filed a motion to suppress the evidence seized during a search of his vehicle and to suppress statements he made while in custody. The trial court granted Rockenstein's motion, and the State filed an interlocutory appeal from the trial court's order pursuant to Section 547.200.1(3).
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find the trial court's ruling was not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2002) unless otherwise indicated.